Citation Nr: 0433157	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  00-18 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder prior to March 29, 
2001.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from February 1969 
to February 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Huntington, West Virginia (RO).  The 
veteran's November 1998 claim for service connection for 
post-traumatic stress disorder (PTSD) was granted by rating 
decision dated in September 1999 and assigned a 30 percent 
evaluation, effective November 4, 1998, and a noncompensable 
evaluation was assigned, effective June 23, 1999.  The 
veteran appealed the assigned ratings.  A July 2000 rating 
decision granted a 30 percent evaluation for PTSD effective 
June 23, 1999.  The veteran continued his appeal.  A February 
2002 Decision Review Officer's decision increased the 30 
percent rating for PTSD to a 50 percent evaluation, effective 
March 29, 2001.  The veteran continued his appeal for a 
higher evaluation for his service-connected PTSD.

The veteran testified before the Board at the RO in September 
2004.  At his September 2004 personal hearing, the veteran 
raised the issue of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability.  This issue has not been adjudicated by the RO 
and is referred to the RO for adjudication.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the July 2004 VA letter to the veteran 
discussing the provisions of the VCAA with respect to the 
issue of entitlement to increased evaluations for 
service-connected diabetes mellitus and for service-connected 
neuropathy but did not address the issue of entitlement to an 
increased evaluation for service-connected PTSD.  Id.  
Additionally, a letter dated to the veteran in July 2002 did 
not notify him as to who would be responsible for obtaining 
evidence.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In short, because it is the view of the Court that VA has not 
fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  

Additionally, the Board notes that there is some question 
based on the evidence of record as to the current severity of 
the veteran's service-connected PTSD.  While an August 2003 
VA evaluation found a Global Assessment of Functioning (GAF) 
score of 35-45, which involves serious to major impairment in 
social and/or occupational functioning, the findings on VA 
psychiatric evaluation in December 2003 revealed moderate 
dysfunction.  No GAF score was provided in December 2003.  
Consequently, the Board finds that a current evaluation of 
the veteran's service-connected PTSD would be helpful in 
determining an accurate rating.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied.  

2.  The RO should request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and private, who have treated him for his 
PTSD since December 2003, which is the most 
recent VA examination report on file.  After 
securing the necessary authorization, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should inform the veteran of this 
and request him to provide copies of the 
outstanding medical records.

3.  The veteran should then be afforded an 
appropriate VA examination to determine the 
severity of his 


service-connected PTSD.  The veteran's VA 
claims folder must be made available to and 
be reviewed by the examiner.  The examiner 
should describe all symptomatology due to the 
veteran's service-connected PTSD.  If 
possible, any nonservice-connected 
symptomatology should be distinguished from 
symptomatology due to PTSD.  The examiner 
must assign a numerical code under the Global 
Assessment of Functioning Scale provided in 
the Diagnostic and Statistical Manual for 
Mental Disorders and the definition of the 
numerical code assigned must be included.  
The examiner must report the veteran's 
occupational and social impairment, to 
include deficiencies in work, school, family 
relations, judgment, thinking, or mood, due 
to such symptoms as suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech that is 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately, and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty 
in adapting to stressful circumstances 
(including work or a worklike setting); or 
the inability to establish and maintain 
effective relationships.  The examiner must 
also report whether there is gross impairment 
in the veteran's thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
himself or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; or memory 
loss for names of his close relatives, his 
own occupation, or his own name.  The 
examiner must also 


provide an opinion as to the extent the 
veteran's service-connected PTSD interferes 
with his ability to obtain and maintain 
substantially gainful employment.  A complete 
rationale for any opinions and conclusions 
expressed should be included in the 
examination report.  The report prepared 
should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the above noted examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the above has been completed, the 
RO should readjudicate the veteran's above-
noted increased rating claims, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If either of the 
benefits sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case, which should include a 
discussion of the relevance of 38 C.F.R. 
§ 3.321(b)(1) (2004).  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


